MEMORANDUM OPINION

                                         No. 04-08-00722-CV

                                          Leobardo REYES,
                                              Appellant

                                                  v.

                              Courtney DEVLIN and Raymond Devlin,
                                           Appellees


                      From the County Court at Law No. 5, Bexar County, Texas
                                      Trial Court No. 322350
                                David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 15, 2008

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. We, therefore, grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                   PER CURIAM